DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
Paragraph [0012] in Amendment to the Specification filed with Preliminary Amendment of September 24, 2018 is incomplete because it does not include the descriptions of Fig. 39 and Fig. 40. It is noted that in amendments to the specification, amendments to replace a paragraph should be made by submitting the full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph (see MPEP 714 and 37 C.F.R 1.121(b)).
Appropriate correction is required.
Claim Objections
Claims 1, 11 and 18-20 are objected to because of the following informalities:  
In claim 1, lines 8-9, “a second electrode configured to electrically connect to the light-emitting layer” should read --a second electrode configured to electrically connect the light-emitting layer--.
In claim 11, lines 8-9, “a second electrode configured to electrically connect to the light-emitting layer” should read --a second electrode configured to electrically connect the light-emitting layer--.

In claim 19, lines 14-15, “a second electrode configured to electrically connect to the light-emitting layer” should read --a second electrode configured to electrically connect the light-emitting layer--.
In claim 20, lines 14-15, “a second electrode configured to electrically connect to the light-emitting layer” should read --a second electrode configured to electrically connect the light-emitting layer--.
Appropriate corrections are required.
Allowable Subject Matter
Claims 1-4, 10-12 and 17-20 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 27, 2021